TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 7, 2013



                                     NO. 03-12-00540-CR


                            Rockelle LaShawn Parker, Appellant

                                               v.

                                 The State of Texas, Appellee




              APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   MODIFIED AND, AS MODIFIED, AFFIRMED --
                       OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgment of the trial court is modified to reflect that

Rockelle LaShawn Parker pleaded not true to paragraph A of the motion to revoke and true to

paragraphs B, C, and D of the motion to revoke. As so modified, the judgment of the trial court

is affirmed. It FURTHER appearing to the Court that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.